In re: John Paul Kimble, applying for writs of certiorari, prohibition, mandamus and stay order.
Writ denied. Insufficient reasons are shown to warrant the exercise of our supervisory jurisdiction at this time. Relator has an adequate remedy by appeal in the event of conviction.
DIXON, J., is of the opinion this application is probably premature since the privilege is against compelling the wife “to be a witness” in a criminal proceeding. When the privilege is claimed during the trial, whatever remedy the law provides is available to the parties.